Citation Nr: 1711296	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  06-31 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for service-connected mood disorder prior to September 8, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 8, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  That decision, in pertinent part, granted service connection and assigned an initial 30 percent disability rating for dysthymic disorder.  The Veteran expressed disagreement with the assigned initial disability rating and perfected the appeal.

This matter was previously before the Board in December 2008 at which time it was remanded for additional development.  

In September 2008, the Veteran testified during a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  Following the filing of additional claims, which were the subject of a separate decision on appeal, in June 2012, the Veteran testified at a personal hearing over which a second Veterans Law Judge of the Board presided while at the RO.  A transcript of each hearing has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose the following two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearings, the respective Veterans Law Judges clarified the issues on appeal and inquired as to the severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

VA law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issue or issues, the law also requires that the Board assign a third Veterans Law Judge to decide that issue or issues because a proceeding before the Board must be assigned either to an individual Veterans Law Judge "or to a panel of not less than three members of the Board."  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  In this case, there were two hearings conducted by two different Veterans Law Judges; thus, a third Veterans Law Judge is required for a panel decision in this case. 

Under 38 C.F.R. § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  Thus, if the claimant's appeal is assigned to a Board panel, the claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

In this case, the Veteran presented testimony at two hearings before two different Veterans Law Judges regarding the issues captioned above.  Accordingly, pursuant to 38 C.F.R. § 20.707 and the holding in Arneson, a letter was sent to the Veteran in March 2013 offering him the opportunity to testify at a hearing before a third judge who would participate in the panel decision.  Later in March 2013, the Veteran responded that he waived his right to appear at an additional hearing before a third Veterans Law Judge who would be assigned to decide his appeal on the issues that were addressed at his prior hearings.  Additionally, he requested consideration of his case on the evidence of record and requested the Board to proceed immediately without delay in issuing a panel decision.

During the pendency of the appeal, by rating action dated in January 2012, the RO determined that the service-connected mood disorder warranted an increased disability rating of 50 percent, effective as of August 19, 2010.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran did not withdraw the appeal as to the issue of a disability rating greater than assigned; therefore, the issue remained in appellate status. 

In July 2013, the Board, in pertinent part, determined that the Veteran's service-connected mood disorder warranted an initial 50 percent disability rating prior to September 8, 2010, and a 70 percent disability rating, thereafter.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court granted a Joint Motion for Partial Remand, vacating that part of the July 2013 Board decision that denied a disability rating greater than 50 percent prior to September 8, 2010, and remanding the issue to the Board.  The portion of the July 2013 Board decision that denied a disability rating greater than 70 percent for service-connected mood disorder from September 8, 2010, was not disturbed.  

The Court did not have jurisdiction over the issue of entitlement to a TDIU because the issue was remanded by the Board in July 2013.  The evidence of record suggests that the Veteran may not have been employed as a result of his service-connected disabilities prior to September 8, 2010.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issue has been included among those on appeal before the Board as captioned above.

This matter was then before the Board in October 2014 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The Board's decision addressing the claim for higher rating for mood disorder is set for the below.  The issue of a TDIU prior to September 8, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to September 8, 2010, the Veteran's mood disorder was manifested by symptoms approximating occupational and social impairment with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 50 percent for service-connected mood disorder, prior to September 7, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9435 (2010, 2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) the claimant is to provide; and (3) VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in June 2005, August 2005, July 2008, and April 2009 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Because the claim for an increased initial disability rating for a mood disorder is an appeal arising from a grant of service connection in a March 2006 rating decision, and because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above-mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  The Board observes that this case was most recently remanded in order to obtain outstanding VA treatment records and obtain a VA retrospective medical opinion regarding the severity of his disability prior to September 2010.  Thereafter, additional VA treatment records were associated with the claims file and the requested VA medical opinion was obtained.  As such, the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Higher Disability Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the Veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran, however, is appealing the initial assignment of a disability rating.  As such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods during which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's service-connected psychiatric disorder is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435, which provides the rating criteria for mood disorder, not otherwise specified.  Mood disorders are rated under the General Rating Formula for Mental Disorders, which provides that a 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-5, clinicians do not typically assess Global Assessment of Functioning (GAF) scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2010-2015). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

A GAF of 71 to 80 relates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.

The Veteran's claim of entitlement to service connection for a psychiatric disorder was received in March 2005.  His service-connected psychiatric disorder has been assigned an initial 50 percent disability rating from the date of claim through September 7, 2010.

A VA mental disorders examination report dated in December 2005 shows that the Veteran reported being depressed ever since undergoing a circumcision in service which had complications.  He described having low self-esteem, sleep disturbance, and marital problems as a result.  Mental status examination revealed that he was alert, oriented, well nourished, and well developed.  He was neatly and casually dressed, made good eye contact, cooperative, and in no apparent distress.  Affect was blunted and mood was depressed.  Speech was clear, coherent, goal directed, and unpressured.  There were no flights of ideas or looseness of association.  There were no suicidal or homicidal ideations.  There were no auditory or visual hallucinations, or delusions.  He was able to recall two of three objects in five minutes.  He could spell "world" forward and backward.  Serial 3s were intact.  He was able to recall the past five presidents.  Proverb interpretation was abstract.  Insight and judgment were fair.  The diagnosis was dysthymic disorder.  A GAF score of 55 was assigned.  The examiner added that the symptoms of depression were of moderate severity and interfered moderately with his social functioning, and mild to moderately with his industrial functioning.  His symptoms were thought to improve with treatment.

VA outpatient treatment records dated from April 2006 to January 2012 show that the Veteran was treated intermittently for symptoms associated with his mood disorder.  Over the course of the treatment, he was assigned GAF scores which ranged primarily from 50 to 60.

During the September 2008 hearing, the Veteran reported undergoing continued treatment for symptoms associated with his mood disorder.  He reiterated that the complications resulting from his in-service circumcision had resulted in full depression.  He described that his depression had caused problems in his personal life and professional career.  He added that he would experience anxiety, sleep disturbance, insecurity, nervousness, memory loss, isolation, and an avoidance of social interaction.  He noted that he had thought about suicide, but did not think he would carry it out.  He indicated that he was taking prescription medication for anxiety and depression.  

A VA mental disorders examination report dated September 8, 2010, shows that the Veteran reported feeling very dejected with worsened mood due to parenthetic pain that further impinged on his mood disorder.  He described being despondent and depressed, and having poor sleep and no appetite.  Although the examiner indicated that residuals from prostate cancer had been a significant stressor relative to the mood disorder, the examiner determined it would have been too speculative to clearly separate how much mood disorder was caused by the prostate cancer versus the service-connected residuals of circumcision.  Mental status examination revealed that the Veteran was oriented in all spheres.  He presented at the examination wearing a hat and sunglasses, along with an over-sized jacket, in the office.  He was unshaven and seemed restless, tense, and fatigued.  Speech was clear, spontaneous, and coherent.  He was cooperative.  Affect was constricted, and mood was depressed.  He was easily distracted and could not do serial 7s or spell a word forward and backwards.  Thought process was unremarkable, but content was preoccupied with one or two topics.  He reported no delusions or hallucinations.  Judgment and insight were intact.  He reported mild insomnia with variable amount of sleep hours.  There were no panic attacks.  He denied homicidal and suicidal thoughts.  He exhibited fair impulse control, though there was an occasional loss of temper.  He would experience periodic anxiety.  Memory was within normal limits.  He was taking both anti-depressant and anti-anxiety prescription medication.  The diagnosis was mood disorder due to medical disorders, mostly prostate cancer, but also deformity of penis and HIV.  A GAF of 50 over the course of the previous year was assigned.  The examiner added that the disability did not result in total occupational and social impairment, but that it did result in deficiencies in thinking, family relations, work, and mood.

During the June 2012 hearing, the Veteran reported being in treatment for panic attacks.  He described having low confidence and hearing noises.  He noted that he was taking four medications, including one that helped him sleep better.  He added that he continued to undergo regular therapy for his mood disorder.

A VA retrospective medical opinion dated in March 2015 shows that the VA examiner indicated that for the period from March 28, 2005, to September 8, 2010, the Veteran was seen at Miami VA Mental Health Center and was at first placed on no medication.  He was later placed on medication for depression and sleep problems and he continued to have depression in the mild range.  His depression appeared to be in the mild range with medication. There seemed to be an increase in anxiety in 2008 and 2009 with adding medication for anxiety.  In 2011, some paranoia, depression, and anxiety were evidenced, along with seeing things like ghosts, for which additional medication was added.  He was said to be very anxious about financial matters, and after his prostectomy he became incontinent and was paranoid that people knew what had happened to him.  He had some improvement in mood and paranoia in 2012.  At this time his depression had worsened over time with his increased medical problems.

Prior to September 8, 2010, the Veteran described experiencing depression, anxiety, sleep disturbance, insecurity, nervousness, memory loss, isolation, avoidance of social interaction, and suicidal thoughts without plan.  His GAF scores over the course of the appeal prior to September 8, 2010, have primarily suggested that he exhibited moderate to serious symptoms with moderate to serious impairment in social and occupational functioning.  Moreover, he was shown to exhibit low self-esteem, sleep disturbance, blunted affect, depressed mood,  abstract proverb interpretation, and fair insight and judgment.  This was reiterated by the VA examiner in March 2015, wherein it was determined that his depression and sleep problems continued in the mild range, with increase in symptoms in 2008 and 2009, and with additional symptoms by 2011 and 2012 requiring increased medications.  Although he did not exhibit all of the symptomatology consistent with a 50 percent disability rating, the Board finds that overall, his disability picture from March 28, 2005, to September 8, 2010, meets the criteria for an initial 50 percent, but no higher, disability rating.  See Mauerhan, 16 Vet. App. at 442.

A 70 percent disability rating for mood disorder requires deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Veteran had reportedly maintained a relationship with his family.  Prior to September 8, 2010, the medical evidence suggests that his disability interfered moderately with his social functioning, and mild to moderately with his industrial functioning.  It was not shown that his disability resulted in deficiencies in thinking, family relations, work, and mood.  In this regard, diminished thinking, family relations, work, and mood are contemplated in the criteria for the 50 percent disability rating, which compensates for reduced occupational and social functioning.  The criteria for the next higher 70 percent disability rating require that there be occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Although the Veteran had thought about suicide and was being treated for depression, the evidence of record does not suggest that he has deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Further he did not engage in obsessional rituals, or have illogical, obscure, or irrelevant speech, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty adapting to stressful circumstances.  In short, prior to September 8, 2010, he did not have deficiencies in most of the areas needed for the next higher 70 percent disability rating.

The Board has considered the statements of the Veteran as to the extent of his symptoms over the course of the appeal prior to September 8, 2010.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In evaluating a claim for an increased schedular rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Accordingly, the Board finds that the overall disability picture prior to September 8, 2010, most closely approximates the criteria for an initial 50 percent disability rating.  Consideration has been given to additional staged ratings since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time).  See Fenderson, 12 Vet. App. at 119.  There, however, appears to be no identifiable period of time since the date of claim during which an additional staged rating for the mood disorder would be warranted. 

Extra-schedular Consideration

Finally, the Board finds that the Veteran's mood disorder does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's mood disorder is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

An initial disability rating greater than 50 percent for service-connected mood disorder prior to September 8, 2010, is denied.



REMAND

With regard to the issue of a TDIU prior to September 8, 2010, the Board must defer adjudication of this matter as it is inextricably intertwined with the Veteran's claims for service connection for prostate cancer and the loss of two top teeth, and increased disability ratings for bilateral hand eczema and for scarring on the penis shaft that were previously remanded by the Board in separate appellate decisions but not yet recertified to the Board.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Those issues must be addressed by the AOJ before the Board renders a decision on the TDIU claim. 

Accordingly, this matter is hereby REMANDED for the following action:

The AOJ shall then readjudicate the Veteran's claims for service connection for prostate cancer and the loss of two top teeth, and increased disability ratings for bilateral hand eczema and for scarring on the penis shaft.  Thereafter, the issue of entitlement to a TDIU prior to September 8, 2010, shall be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
JONATHAN HAGER                           JACQUELINE E. MONROE
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals




	                         __________________________________________
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


